Citation Nr: 0315940	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.   00-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 1, 1988, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Q. Davis, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to May 
1970.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a July 1999 rating decision in which the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana, denied entitlement to an effective 
date earlier than August 1, 1988, for service connection for 
PTSD.

In an August 2001 decision, the Board denied entitlement to 
an effective date earlier than August 1, 1988 for service 
connection for PTSD.

In an Order dated in January 2003, the United States Court of 
Appeals for Veterans Claims vacated the Board's August 2001 
decision and remanded this matter to the Board for compliance 
with the duty to assist and notification requirements 
mandated by the Veterans Claims Assistance Act of 2000.


REMAND

In a May 2003 letter, the Board of Veterans' Appeals (Board) 
advised the veteran's attorney that the Member of the Board 
who had heard his testimony at the RO in May 2001 was no 
longer employed at the Board.  In addition, the Board 
informed the veteran that the law requires that the Board 
Member who conducts a hearing on an appeal must also 
participate in any decision made on that appeal.  The veteran 
was given the option of having a hearing before another 
Member of the Board or, alternatively, of waiving his right 
to have his case decided by a Board Member who heard his 
testimony.

In June 2003, the veteran responded that he desires another 
hearing before a member of the Board at the RO.  Because the 
Board may not proceed with an adjudication of the veteran's 
claim without affording him an opportunity to present 
testimony at the requested hearing, a remand is required.  
See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2002).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




